DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/14/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-8, 12-15, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park US Pub 2015/0366089.
Regarding claim 1, Park discloses, 
A hinge for foldable electronic device, the hinge comprising: 
a spine (figure 13, element 420a, 420b); 
a first hinge guide (element 421, figure 13, connected to the spine around first access corresponding to the dotted line closest to 421) rotatably connected to the spine around a first axis; 

a display support (figure. 10, 13, element 440, connected to the hinge guides and comprises sliding recess 446) connected to the first hinge guide in a first track and connected to the second hinge guide by a second track, wherein a translational position of the display support relative to the spine is related to a first rotational position of the first hinge guide relative to the spine and a second rotational position of the second hinge guide relative to the spine (as seen in figure 10 and figures 13-14, where the rotation moves the display support 440 upwards and downwards).
Regarding claim 2, Park discloses, 
further comprising: a first chassis holder (figures 8-9, element 430 comprising elements 450/460/470, are connected to the hinge guide and the spine such that the rotation operates the chassis holder(s), figure 10) slidably connected to the first hinge guide, wherein a linear position of the first chassis holder relative to the first hinge guide is related to a rotational position of the first hinge guide relative to the spine; and 
a second chassis holder (figures 8-9, the non-labeled element 430 comprising elements 450/460/470, are connected to the hinge guide and the spine such that the rotation operates the chassis holder(s), figure 10) slidably connected to the second hinge guide, wherein a linear position of the second chassis holder relative to the second hinge guide is related to a rotational position of the second hinge guide relative to the spine.
Regarding claim 6, Park discloses, 

Regarding claim 7, Park discloses, 
Wherein the first rotational positon and the second rotational position are synchronized by a gear linkage(gear linkage shown in figure 13, element 423a 428a, thereby the hinge guides 421/426 are rotated) between the first hinge guide and the second hinge guide. 
Regarding claim 8, Park discloses, 
The translational position of the display support relative to the spine is related to a position of a first hinge guide pin (figure 13-14, shows the respective pins such that first hinge guide pin is 422a which engages with the first groove 446) in a first groove in the display support and a second hinge guide pin in a second groove (figure 13-14, shows the respective pins such that first hinge guide pin is 427a which engages with the second groove 446). 
Regarding claim 12, Park discloses, 
A foldable electronic device (figure 3, 4, 8 electronic device) comprises:
A first chassis (element 411); 
A second chassis (element 412)
A hinge (element 420 and all the elements recited below) including: 
a spine (figure 13, element 420a, 420b); 
a first hinge guide (element 421, figure 13, connected to the spine around first access corresponding to the dotted line closest to 421) rotatably connected to the spine around a first axis; 

a display support (figure. 10, 13, element 440, connected to the hinge guides and comprises sliding recess 446) connected to the first hinge guide in a first track and connected to the second hinge guide by a second track, wherein a translational position of the display support relative to the spine is related to a first rotational position of the first hinge guide relative to the spine and a second rotational position of the second hinge guide relative to the spine (as seen in figure 10 and figures 13-14, where the rotation moves the display support 440 upwards and downwards).
Regarding claim 13, Park discloses, 
A flexible display panel (element 490) connected to the first chassis and the second chassis (fig. 4 and 8).
Regarding claim 14, Park discloses, 
Wherein the flexible display panel has a free portion (figure 10 free portion being the middle of the flexible display panel which corresponds to the region of element 440) between a first fixed portion (figure 4, 8, 10, the fixed part correspond to the fixed part of the first chassis)  fixed to the first inner surface of the first chassis and a second fixed portion (figure 4, 8, 10, the fixed part correspond to the fixed part of the second chassis)  fixed to a second inner surface of the second chassis. 
Regarding claim 15, Park discloses, 

Regarding claim 18, Park discloses, 
further comprising: a first chassis holder (figures 8-9, element 430 comprising elements 450/460/470, are connected to the hinge guide and the spine such that the rotation operates the chassis holder(s), figure 10) slidably connected to the first hinge guide, wherein a linear position of the first chassis holder relative to the first hinge guide is related to a rotational position of the first hinge guide relative to the spine; and 
a second chassis holder (figures 8-9, the non-labeled element 430 comprising elements 450/460/470, are connected to the hinge guide and the spine such that the rotation operates the chassis holder(s), figure 10) slidably connected to the second hinge guide, wherein a linear position of the second chassis holder relative to the second hinge guide is related to a rotational position of the second hinge guide relative to the spine.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park US Pub 2015/0366089 in view of Ou et al. US Pub 2020/0117233.
claim 3, 
Park teaches the hinge as disclosed in claim 2, further comprises various gears as disclosed in figure 12-13. 
Park does not teach the specific details of a first support drive configured to covert rotation of the first hinge guide to linear motion of the first chassis holder; and
A second support drive configured to convert rotation of the second hinge guide to a linear motion of the second chassis holder. However, providing specific hinge means to drive the rotational movement is not new in the art of foldable electronic devices. 
Ou in similar field of a hinge for a foldable electronic device (figure 2a, 4a-b) teaches a first support drive (top elements 181 convert the rotation of the gear 60 to move the linkage 174 ) configured to covert rotation of the first hinge guide to linear motion of the first chassis holder; and
A second support drive (bottom elements 181 convert the rotation of the gear 60 to move the linkage 174) configured to convert rotation of the second hinge guide to a linear motion of the second chassis holder.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the hinge of Park such that support drives are provided as taught by Ou such that the first support drive configured to covert rotation of the first hinge guide of Park to linear motion of the first chassis holder of Park and the second support drive of Ou configured to convert rotation of the second hinge guide to a linear motion of the second chassis holder, for the purpose of avoiding stress to the flexible 
Regarding claim 4, Park as modified by Ou teaches, 
A first hinge link (figure 2, 4a-b of Ou, top element 184 connected to the support drive 181 and the chassis holder, such that the linkage 184 provides movement when the hinge is rotated) coupled to the first support drive and the first chassis holder to transmit force from the first support drive to the first chassis holder; and 
A second hinge link (figure 2, 4a-b Ou, bottom element 184 connected to the support drive 181 and the chassis holder, such that the linkage 184 provides movement when the hinge is rotated) coupled to the second support drive and the second chassis holder to transmit force from the second support drive to the second chassis holder. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the hinge of Park such that hinge links are provided as taught by Ou such that the first hinge link of Ou coupled to the first support drive of Park as modified and the first chassis holder of Park to transmit force from the first support drive to the first chassis holder and the second hinge link of Ou coupled to the second support drive Park as modified and the second chassis holder of Park to transmit force from the second support drive to the second chassis holder, for the purpose of avoiding stress to the flexible display during folding and unfolding configuration, since you are converting the rotational torque.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park US Pub 2015/0366089 in view of Ou et al. US Pub 2020/0117233 further in view of Siddiqui US Pub 2018/0356858.
Regarding claim 5, 
Park as modified Ou does not explicitly teach a hinge cam guide that limits a range of motion of the first support drive and the second support drive. However, Park and Ou does provides suggestion that the hinge is limited in the motion to a certain level since Park shows the device in open (180 degrees) and closed (zero degrees), thereby some limiting structure is taught. 
Siddiqui in similar field of a hinge for a foldable electronic device teaches a hinge cam guide (figure 4f, element 320; paragraph 31) that limits a range of motion of the support drive (the support drive being the structure cam is limiting). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide a hinge cam guide as taught by Siddiqui with the hinge structure of Park as modified by Ou, specifically, the hinge came guide that limits the range of motion of the support drives, thereby use of hinge cam guide will ensure that the device is not damaged (paragraph 31 of Siddiqui) from being moved more than the limit of the flexible display/electronic device.

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park US Pub 2015/0366089 in view of Derry et al. US Patent 8523131.
Regarding claim 9,

Park does not have the specific shape such that the first groove has a radially angled portion that is oriented at a non-particular angle to the radial direction of the first axis. However providing a specific arc space such that the groove has a radially angled portion that is oriented at a non-particular angle to the radial direction of the first axis is not new and would be an obvious design choice. 
Derry teaches a groove has a radially angled portion that is oriented at a non-particular angle to the radial direction of the first axis (figure 3, element 50 has an arc shape groove). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the shape of the groove of the first groove as the shape of Derry's groove such that the first groove has a radially angled portion that is oriented at a non-particular angle to the radial direction of the first axis, such modification will provides the desired rotation and limitation interaction between the hinge guide pin and the groove. 
Regarding claim 10, 
Park teaches the first groove as described in claim 8.
Park does not teach wherein the first groove has a circumferential portion that is an arc with a constant radius relative to the first axis. However, providing a specific arc space such that the groove has a radially angled portion that is oriented at a non-particular angle to the radial direction of the first axis is not new and would be an obvious design choice. 
Derry teaches groove has a circumferential portion that is an arc with a constant radius relative to the first axis (figure 3, element 50 has an arc shape groove). 

Regarding claim 11, 
Wherein the arc of the circumferential portion is a 90 degrees arc around the first axis (the modified first groove as described in claim 10 such that the groove is 90 degree arc around the first axis such that the groove as described in claim 8 is an arc shape which is around the first axis as defined in claim 1).

Claim(s) 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park US Pub 2015/0366089 in view of Tazbaz et al US Pub 2016/0187935.
Regarding claim 16, 
Park teaches the first chassis and the second chassis and a hinge mechanism as disclosed in claim 12.
Park does not teach the elastic cover, such that the elastic cover connected to the first chassis and second chassis. 
Tazbaz in similar field of foldable electronic device teaches an elastic cover (figure 1, element 108, flexible hinge cover) connected to the first chassis and second chassis (figure 1, element 108 connected between 102 and 104). 

Regarding claim 19, Park teaches, 
A foldable electronic device (figure 3, 4, 8 electronic device) comprises:
A first chassis (element 411); 
A second chassis (element 412)
A hinge (element 420 and all the elements recited below) including: 
a spine (figure 13, element 420a, 420b); 
a first hinge guide (element 421, figure 13, connected to the spine around first access corresponding to the dotted line closest to 421) rotatably connected to the spine around a first axis; 
a second hinge (element 426, figure 13, connected to the spine around first access corresponding to the dotted line closest to 426) guide rotatably connected to the spine around a second axis; 
a display support (figure. 10, 13, element 440, connected to the hinge guides and comprises sliding recess 446) connected to the first hinge guide in a first track and connected to the second hinge guide by a second track, wherein a translational position of the display support relative to the spine is related to a first rotational position of the first hinge guide relative to the spine and a second rotational position of the second hinge guide relative to the 
A flexible OLED display panel (element 490, paragraph 66, OLED display) connected to the first chassis and the second chassis (fig. 4 and 8) and crossing the hinge (figure 3-4). 
Park does not teach the elastic cover, such that the elastic cover connected to the first chassis and second chassis and crossing the hinge. 
Tazbaz in similar field of foldable electronic device teaches an elastic cover (figure 1, element 108, flexible hinge cover) connected to the first chassis and second chassis (figure 1, element 108 connected between 102 and 104) and crossing the hinge (figure 1). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the elastic cover as taught by Tazbaz in between the first chassis and the second chassis and crossing/covering the hinge mechanism of Park for the purpose of protecting the hinge mechanism from unwanted particles from entering. 
Regarding claim 20, Park as modified teaches, 
wherein the foldable electronic device has a closed posture (top configuration of figure 10) with the flexible OLED display panel positioned on an inner surface of the first chassis and a second inner surface of the second chassis and the first inner surface and second inner surface are parallel such that the flexible OLED display touches itself (as seen in top of figure 10, closed posture; the inner surfaces are parallel similar to present application's figure 7, section B-B) and is covered by the first chassis, second chassis, and hinge in the closed posture (figures 6 and 
Park as modified does not explicitly teach the flexible OLED display panel has no less than a 1.5-millimeter curvature of radius in the closed posture.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the curvature of radius in the close posture of Park as modified to be no less than 1.5 millimeter curvature of radius (i.e. at least 1.5 millimeter or greater), such modification will ensure that the flexible OLED display panel is not damaged by ensuring at least a curvature of 1.5 millimeter is provided in the closed position, since folding it any further could flatten the pixels at the folding line.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park US Pub 2015/0366089 in view of Cromer et al. US patent 10485115.
Regarding claim 17, 
Park teaches the first hinge guide and the first chassis and the second hinge guide and the second chassis as disclosed in claim 12. 
Park does not teach a biasing element position between the first hinge guide and the first chassis and a second biasing element positioned between the second hinge guide and the second chassis. 
Cromer in similar field teaches a biasing elements (springs element 211-214, figure 2) provided between a chassis and a hinge guide (the chassis 102/103 and the hinge 203/204).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/             Primary Examiner, Art Unit 2841